                 Case 2:20-cv-00336-DBB-CMR Document 4 Filed 06/01/20 Page 1 of 1
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                      REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                             ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                  TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                        for the District of Utah                              on the following
           Trademarks or            Patents . (       the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                    U.S. DISTRICT COURT
      2:20-cv-00336                     5/29/2020              District of Utah, 351 S. West Temple, Rm. 1.100, Salt Lake City, UT 84101
PLAINTIFF                                                                  DEFENDANT
 3M COMPANY                                                                  BURRIS WOLLSIEFFER




        PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1          See attached                                                                        See attached compaint

2

3

4

5

                                 In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                             Amendment              Answer            Cross Bill           Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                      (BY) DEPUTY CLERK                                             DATE

                      D. Mark Jones                                             Kylie Newsom                                    6/1/2020

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
